    Case: 1:16-cv-00018-WAL-GWC Document #: 19 Filed: 08/28/20 Page 1 of 2



                         DISTRICT COURT OF THE VIRGIN ISLANDS
                                 DIVISION OF ST. CROIX

                                          )
EZRA THOMAS,                              )
                                          )
                   Petitioner,            )
             v.                           )
                                          )                    Civil Action No. 2016-00018
GOVERNMENT OF THE                         )
VIRGIN ISLANDS, 1                         )
                                          )
                   Respondent.            )
__________________________________________)
Appearances:
Ezra Thomas, Pro Se


                                              ORDER

       UPON CONSIDERATION of Petitioner Ezra Thomas’s “Petition” (Dkt. No. 1);

Magistrate Judge George W. Cannon Jr.’s Report and Recommendation (“R&R”) (Dkt. No. 12);

and for the reasons set forth in the accompanying Memorandum Opinion filed contemporaneously

herewith; it is hereby

       ORDERED that Magistrate Judge Cannon’s R&R (Dkt. No. 12) is ACCEPTED AS

MODIFIED in the Memorandum Opinion; and it is further

       ORDERED that Ezra Thomas’s “Petition” (Dkt. No. 1) is DISMISSED WITH

PREJUDICE; and it is further

       ORDERED that the Court DECLINES to issue a Certificate of Appealability for failure

to satisfy the legal standard set forth in 28 U.S.C. § 2253(c)(2); and it is further




1
  In the caption of his handwritten “Complaint,” Petitioner labeled himself as the defendant and
the “Government of the Virgin Islands” as the plaintiff. Given that Petitioner, who is proceeding
pro se, likely made this mistake without understanding his error, the Court has reversed the labels.
    Case: 1:16-cv-00018-WAL-GWC Document #: 19 Filed: 08/28/20 Page 2 of 2




        ORDERED that the Clerk of Court shall provide a copy of this Order and its

accompanying Memorandum Opinion to Ezra Thomas by certified mail, return receipt requested;

and it is further

        ORDERED that the Clerk of Court is directed to mark the case CLOSED.

        SO ORDERED.

Date: August 28, 2020                            _______/s/________
                                                 WILMA A. LEWIS
                                                 Chief Judge
